DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on October 18, 2021.  These drawings are acceptable.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed October 18, 2021, with respect to the 35 U.S.C. 103 rejection of claim 1 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  
	It is noted however that due to applicant’s amendment, claims 1-11 are rejected under 35 U.S.C 112 (see rejections below).
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  
Claim 4, line 13, “a rotation axis” should be -- the rotation axis --.
Claim 9, line 4, “a rotation axis” should be -- the rotation axis --.
Claim 10, line 3, “a rotation axis” should be -- the rotation axis --.
Claim 11, lines 6-7, “a rotation axis” should be -- the rotation axis --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1
Regarding claim 2, line 2, “1N coils per phase,” the instant Abstract, lines 1-2 describes “3N coils per phase” (where N is a natural number).  The instant specification on pages 2, 3 and 16 also describes “3N coils per phase,” therefore the amended feature of “1N coils per phase” has no prior disclosure and is therefore new matter.
Regarding claim 3, line 2, “1N coils per phase,” the instant Abstract, lines 1-2 describes “3N coils per phase” (where N is a natural number).  The instant specification on pages 2, 3 and 16 also describes “3N coils per phase,” therefore the amended feature of “1N coils per phase” has no prior disclosure and is therefore new matter.
Regarding claim 4, line 2, “1N coils per phase,” the instant Abstract, lines 1-2 describes “3N coils per phase” (where N is a natural number).  The instant specification on pages 2, 3 and 16 also describes “3N coils per phase,” therefore the amended feature of “1N coils per phase” has no prior disclosure and is therefore new matter.
6.	Claims 6-11 are also rejected due to dependence on claim 1.
7.	Claim 5 is also rejected due to dependence on claim 4.
8.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the armature structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the armature structure" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834